Citation Nr: 0530129	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  97-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for a joint disorder, to 
include bursitis, hyperabduction, and thoracic outlet 
syndrome.

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  
In addition, the veteran had periods of active duty for 
training (ADT) from September 1972 to September 1973, which 
included ADT in July 1973.

This matter comes before the Board of Veterans' Appeals on 
appeal from a January 1996 decision by the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  
That decision, in pertinent part, denied service connection 
for a joint disorder and a chronic skin disorder.

The Board remanded the claims in December 2003 for further 
development.  At that time, the Board also remanded a claim 
for entitlement to service connection for residuals of a left 
rib injury.  Service connection for such disorder was granted 
in a September 2005 rating decision.  Consequently, the claim 
is no longer before the Board.


FINDING OF FACT

On October 3, 2005, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The Board 
remanded the claims in December 2003 for further development.  
After the development was completed, the veteran was sent a 
supplemental statement of the case in September 2005.  On 
October 3, 2005 VA received a statement from the veteran 
indicating that he wished to withdraw his appeal.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


